Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 1/29/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/20 has been entered.


Reasons for Allowance
	Claims 1-32 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Hu (US 2012/0191053 A1) (cited to US 8795246 B2). 	As to claim 1, Hu teaches a reduced pressure therapy device 100 or 1600 [suction device 100 Fig.1A-E Col.1,ll.33-34; or 1600 Col.15,ll.45, to Col.16,ll.23); comprising:

    PNG
    media_image1.png
    530
    1025
    media_image1.png
    Greyscale

 		(a) a housing 102 Fig.1A-E (Col.8,ll.43-46) comprising:  			(i) a suction force generating mechanism (160,and/or 195) (Fig.1C-D Col.8,ll.36-56 as one or more of: suction/vacuum  chamber 110, seal assembly 160 Col.8,ll.33-34;  and/or springs 195 Fig.1C-D generating negative pressure Col.8,ll.36 to 56);  		(b) a distal port 142/1607 (142 Fig.1A Col.8,ll.46-56; 1607 Fig.16A Col.15,ll.49);   		(c) a suction chamber 110 (suction/vacuum chamber 110 Col.8,ll.33-35); 		(d) a storage module comprising:  			(i) a sleeve (pouch 1602) (where sleeve 1602 Fig.16A can be provided within suction chamber Col.15,ll.20-21 and extending to the distal end of the suction chamber as attached to mesh so extending Col.16,ll.5-8; and where pouch 1602 with perimeter seal 1603 can extend from or attached to distal and/or proximal ends within the suction chamber Fig.16A Col.16,ll.12-24);  			  	[the sleeve 1602] in fluid communication with the distal port (142/1607) (where suction chamber 110/1605 with sleeve provided in housing 102 Fig. 1A/16A in fluid communication with distal port 142/1607 (optionally with tube fitting 140) Fig.1A Col.8,ll.42-51; Fig.16A Col.15,ll.49-52);   			 wherein the sleeve has:  				(i)(A) a wall (where sleeve 1602 has walls as layers with perimeter seal 1603 Fig.1A-C/16A Col.2,ll.31-33); and  				(i)(B)  a support element (as one or more of: screens Col.12,ll.65-66; mesh, filter, etc. Col.12,ll.49-51; and/or a perimeter seal 1603 Col.16,ll.5-9) 	along the wall configured to resist inward collapse of the wall under negative pressure (where internal sleeve provided within suction chamber with a support element as one or more of: screens Col.12,ll.65-66; mesh, filter, etc. Col.12,ll.49-51; and/or a perimeter seal 1603, that can secure pouch 1602 to a desired location in the suction chamber Col.16,ll.5-9, necessarily providing a support element that would be capable of resisting inward collapse of the wall under negative pressure], and wherein a proximal end wall of the sleeve is attached to the suction force generating mechanism (195) (Fig.16A where proximal end of sleeve 1602 Fig.16A provided between mesh 1604 on distal portion of suction chamber 1605 Fig.16A Col.15,ll.46-52).
 	However, as to independent claim 1, Hu fail to teach or fairly suggest: 	 	wherein the storage module includes an internal compartment configured to collect exudates through the distal port;  		wherein the sleeve is configured to provide a barrier between the exudates and the suction chamber; and
		a fluid retention assembly including a pouch positioned within the internal compartment and configured to retain exudates within the storage module. 	As further presented on the 1st and 2nd pages in the Remarks section of 11/16/20 Amendment (pages are not numbered), it would not have been obvious to one of ordinary skill in the art as of the effective filing date to modify the teachings of Hu, and one of skill would have not been motivated to, provide the above combination.   	Hu fails to teach or fairly suggest the combination of: an internal compartment configured to collect exudates through the distal port provided in the storage module; wherein the sleeve provides a barrier between the exudates and the suction chamber; (where sleeve provided on opposite end of the suction chamber) and (as a separate element) a fluid retention assembly including a pouch positioned within the internal compartment and configured to retain exudates within the storage module. 	One of skill would not be motivated to provide this combination of elements and features based on the teachings or suggestions of Hu, as Hu fails to teach or fairly suggest these elements and features, and where Hu teaches away from this combination as providing a different and/or conflicting arrangement of these elements and/or fails to teach or fairly suggest these elements can be provided in the disclosed reduced pressure therapy device according to Hu.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva, can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781